           Case 1:19-cr-00802-GBD Document 31 Filed 05/06/20 Page 1 of 2


                                                                                       305 Madison Avenue


Clayman &LLP
                                                                                       New York, NY 10165
                                                                                           T: 212-922-1080

Rosenberg
                                                                                           F: 212-949-8255

                                                                                         Isabelle A. Kirshner
                                                                                                      Partner
                                                                                       kirshner@clayro.com




                                                       May 6, 2020



 Hon. George Daniels
 United States Courthouse
 500 Pearl Street
 New York, N.Y. 10007
 BY ECF

                                       Re: United States v. Aron Fried
                                              19 Crim. 809 (GBD)


 Dear Judge Daniels:


        We are the attorneys for Aron Fried, the above named defendant. I am writing to seek
 permission for Mr. Fried to travel to Florida.

         As your honor may recall, in March we sought permission for Mr. Fried to go to Florida
 for Passover. Your honor granted that request, but Mr. Fried cancelled his trip and remained in
 New Jersey for the holiday. Instead, his wife and children went to Florida last weekend and he
 would like to join them. If permission is granted, he intends to fly to Florida on May 8, 2020 and
 return to New York on May 17, 2020.

         Ravi Sagar, one of the prosecutors assigned to this matter, has no objection to this
 request. Dominique Jackson has indicated that Pre-Trial Services takes no position.

        Thank you for your attention to this matter.



                                                       Very truly yours,
Case 1:19-cr-00802-GBD Document 31 Filed 05/06/20 Page 2 of 2



                                 Isabelle A. Kirshner
